In the justice court the plaintiff sued for $50 with 6 per cent. interest from December 1, 1913. On appeal to the *Page 1114 
county court the plaintiff amended the petition so as to raise the amount in controversy to $80, with 6 per cent. interest from December 1, 1913. This court, we conclude, has no jurisdiction of the appeal in any view of the case. We think it is purely a suit for damages, and the interest is recoverable only for detention of money, and not as a distinct element of damages. It is not a conversion suit, and cannot legally be made one.
The appeal is dismissed.